DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 - 3, 12 - 14 are amended; Claims 6 – 11, 17 - 22 are cancelled; No Claims are added.  Claims 1 – 5, 12 – 16 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, 12 – 16 have been considered but are moot because in light of the amendments to the claims and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 4, 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 20190045398 A1) in view of Futaki et al. (US 20180352468 A1) and Park et al. (US 20160174243 A1).
Regarding claim 1, Chai et al. discloses a method (Chai et al., FIG. 6) of transmitting and receiving data by a user equipment (UE) (Chai et al., FIG. 5, UE 1 in relation to FIG. 12), the method comprising: 
receiving, by the UE, a first radio resource control (RRC) message (Chai et al., [0096] an RRC entity is used to process a control-plane message between UE and an evolved NodeB (eNB), where control signaling between the UE and an access network or the network device is mainly an RRC message that carries all parameters required for establishing, modifying, and releasing PDCP layer protocol entity, an RLC layer protocol entity, a MAC layer protocol entity, and a physical layer protocol entity) comprising configuration information on uplink duplication for a signaling radio bearer (SRB) (Chai et al., [0117] the user equipment receives a second configuration message sent by a network control device, where the second configuration message is used by the network control device to configure a network device set for the user equipment, the network device set includes a first network device and a second network device); and 
transmitting, by the UE, a second RRC message in response to the first RRC message through the SRB (Chai et al., [0119] the user equipment establishes a third resource management entity based on the second configuration message, where the third resource management entity is used to exchange, by the user equipment, the resource management messages with the first resource management entity and the second resource management entity, in relation to [0121] the control-plane connection may be specifically an RRC connection, and the resource management message may be specifically an RRC message), 
wherein the second RRC message is duplicated by an SeNB packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity (Chai et al., [0083] the second resource management entity is used to configure MAC, RLC, and/or PDCP for the second network device, the user equipment, and the N secondary network devices in relation to [0122] the user equipment establishes a third RRC entity based on the received second configuration message, to establish an RRC connection to the first network device and the second network device, and exchange an RRC message with the first network device and/or the second network device), 
wherein the second RRC message is transmitted to both a master base station (BS) and a secondary BS (Chai et al., [0122] the UE may concurrently send RRC messages to or receive RRC messages from the MeNB and M-SeNBs in the different subsets on a network side. In this way, because the M-SeNB is also responsible for receiving/sending some RRC messages, load existing in information exchange between the MeNB and an SeNB can be reduced), and wherein the SRB is a split SRB (Chai et al., [0128] the UE may allocate a specific channel such as a specific logical channel identifier to the RRC message; or different SRBs may be defined for distinguishing).
Although Chai et al. discloses in [0073] that multi-connectivity network architecture is applicable to Long Term Evolution (LTE) and next generation network such as 5G (5th-Generation); Chai et al. does not expressly disclose the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity and a priority and a prioritized bit rate relating to a logical channel configuration are designated with a value of the priority being set to 1 and a value of the prioritized bit rate being set to infinity for the SRB.
Futaki et al., for example from an analogous field of endeavor (Futaki et al., [0039] the LTE eNB and the 5G specific eNB interwork with each other to enable the 5G UE to connect to both the LTE CG and the 5G CG using CA, DC, or an enhancement thereof) suggests the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity (Futaki et al., [0039] the UE radio protocol stack includes New 5G/NR lower layers, where the New 5G/NR lower layers include a New RLC layer, a New MAC layer, and a New PHY layer) other than a long term evolution (LTE) PDCP entity (Futaki et al., [0039] the UE radio protocol stack includes a unified/integrated RRC layer and a unified/integrated PDCP layer the integrated RRC layer and the integrated PDCP layer may also be referred to as a common RRC layer and a common PDCP layer, respectively in relation to [0053] where the New RRC layer may configure a signalling radio bearer with the 5G UE and transmit or receive RRC messages to or from the 5G UE through the New 5G CG).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity as taught by Futaki et al. with the system of Chai et al. in order to allow for use of both the resources of the LTE CG and the resources of the New 5G CG (Futaki et al., [0061]).
Chai et al. – Futaki et al. do not disclose a priority and a prioritized bit rate relating to a logical channel configuration are designated with a value of the priority being set to 1 and a value of the prioritized bit rate being set to infinity for the SRB.
Park et al. for example from an analogous field of endeavor (Park et al., [0118] the MAC entity for a UE is setup for each eNB, M-MAC for the MeNB and S-MAC SeNB, because the scheduling nodes are located in different nodes and two nodes are linked with non-ideal backhaul) discloses a priority and a prioritized bit rate relating to a logical channel configuration (Park et al., [0121] RRC controls the scheduling of uplink data by signalling for each logical channel priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the prioritized bit rate (PBR), bucketSizeDuration which sets the bucket size duration (BSD)) are designated with a value of the priority being set to 1 (Park et al., [0121] the priority having a value of 1 indicates the highest priority, and the priority having a value of 8 indicates the lowest priority, where the PBR indicates a minimum bit rate guaranteed for corresponding RB) and a value of the prioritized bit rate being set to infinity for the SRB (Park et al., [0124] If the PBR of a radio bearer is set to “infinity”, the UE shall allocate resources for all the data that is available for transmission on the radio bearer before meeting the PBR of the lower priority radio bearer(s)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a priority and a prioritized bit rate relating to a logical channel configuration are designated with a value of the priority being set to 1 and a value of the prioritized bit rate being set to infinity for the SRB as taught by Park et al. with the combined system of Chai et al. – Futaki et al. in order to enforce a prioritized bit rate (PBR) (Park et al., [0152]).

Regarding claims 2, 13, Chai et al. - Futaki et al. - Park et al. disclose the secondary BS comprises a Central Unit (CU) (Chai et al., [0149] in the multi-connectivity structure, a set including a plurality of network devices includes a coordinate set used as the first subset and a redundant set used as the second subset) and a Distribute unit (DU) (Futaki et al., [0039] the processing and the operations performed by the base stations, the LTE eNB 5, the 5G specific eNB 6, the BBU (CU) or the RRH (DU) may be provided by any one or more radio stations/RAN nodes).  The motivation is the same as in claim 1.

Regarding claims 3, 14, Chai et al. - Futaki et al. - Park et al. disclose the NR PDCP entity transfers the duplicated second RRC message SRB related data to a first radio link control (RLC) entity for the master BS (Futaki et al., [0061] the DRB #3 is similar to a split bearer in LTE Release 12 DC, where the DRB #3 is associated with both of one logical channel of the LTE RAT and one logical channel of the New 5G RAT to use both the resources of the LTE CG and the resources of the New 5G CG) and a second RLC entity for the secondary BS (Chai et al., [0123] because the M-SeNB is also responsible for receiving/sending some RRC messages, load existing in information exchange between the MeNB and an SeNB can be reduced).  The motivation is the same as in claim 1.

Regarding claims 4, 15, Chai et al. - Futaki et al. - Park et al. disclose the first RLC entity is associated with a master cell group (Chai et al., [0063] the MCG RB is associated with one Packet Data Convergence Protocol (PDCP) entity (PDCP-1), one Radio Link Control (RLC) entity (RLC-1), and one LCH (LCH-m), where m is an abbreviation of “master”, and represents Media Access Control (MAC) of the MeNB or the MCG), and the second RLC entity is associated with a secondary cell group (Chai et al., [0065] the SCG RB is associated with one PDCP entity (PDCP-1), one RLC entity (RLC-1), and one LCH (LCH-s)).

Regarding claim 12, Chai et al. discloses a user equipment (UE) that transmits and receives data (Chai et al., FIG. 5, UE 1 in relation to FIG. 12, UE 120), the UE comprising: 
a receiver (Chai et al., FIG. 12, transceiver 1202) configured to receive a first radio resource control (RRC) message (Chai et al., [0096] an RRC entity is used to process a control-plane message between UE and an evolved NodeB (eNB), where control signaling between the UE and an access network or the network device is mainly an RRC message that carries all parameters required for establishing, modifying, and releasing PDCP layer protocol entity, an RLC layer protocol entity, a MAC layer protocol entity, and a physical layer protocol entity) comprising configuration information on uplink duplication for a signaling radio bearer (SRB) (Chai et al., [0117] the user equipment receives a second configuration message sent by a network control device, where the second configuration message is used by the network control device to configure a network device set for the user equipment, the network device set includes a first network device and a second network device); and 
a transmitter (Chai et al., FIG. 12, transceiver 1202) configured to transmit a second RRC message in response to the first RRC message through the SRB (Chai et al., [0119] the user equipment establishes a third resource management entity based on the second configuration message, where the third resource management entity is used to exchange, by the user equipment, the resource management messages with the first resource management entity and the second resource management entity, in relation to [0121] the control-plane connection may be specifically an RRC connection, and the resource management message may be specifically an RRC message); 
wherein the second RRC message is duplicated by SeNB packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity (Chai et al., [0083] the second resource management entity is used to configure MAC, RLC, and/or PDCP for the second network device, the user equipment, and the N secondary network devices in relation to [0122] the user equipment establishes a third RRC entity based on the received second configuration message, to establish an RRC connection to the first network device and the second network device, and exchange an RRC message with the first network device and/or the second network device), 
wherein the second RRC message is transmitted to both a master base station (BS) and a secondary BS (Chai et al., [0122] the UE may concurrently send RRC messages to or receive RRC messages from the MeNB and M-SeNBs in the different subsets on a network side. In this way, because the M-SeNB is also responsible for receiving/sending some RRC messages, load existing in information exchange between the MeNB and an SeNB can be reduced), and wherein the SRB is a split SRB (Chai et al., [0128] the UE may allocate a specific channel such as a specific logical channel identifier to the RRC message; or different SRBs may be defined for distinguishing).
Although Chai et al. discloses in [0073] that multi-connectivity network architecture is applicable to Long Term Evolution (LTE) and next generation network such as 5G (5th-Generation); Chai et al. does not expressly disclose the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity and a priority and a prioritized bit rate relating to a logical channel configuration are designated with a value of the priority being set to 1 and a value of the prioritized bit rate being set to infinity for the SRB.
Futaki et al., for example from an analogous field of endeavor (Futaki et al., [0039] the LTE eNB and the 5G specific eNB interwork with each other to enable the 5G UE to connect to both the LTE CG and the 5G CG using CA, DC, or an enhancement thereof) suggests the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity (Futaki et al., [0039] the UE radio protocol stack includes New 5G/NR lower layers, where the New 5G/NR lower layers include a New RLC layer, a New MAC layer, and a New PHY layer) other than a long term evolution (LTE) PDCP entity (Futaki et al., [0039] the UE radio protocol stack includes a unified/integrated RRC layer and a unified/integrated PDCP layer the integrated RRC layer and the integrated PDCP layer may also be referred to as a common RRC layer and a common PDCP layer, respectively in relation to [0053] where the New RRC layer may configure a signalling radio bearer with the 5G UE and transmit or receive RRC messages to or from the 5G UE through the New 5G CG).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second RRC message is duplicated by a new radio (NR) packet data convergence protocol (PDCP) entity other than a long term evolution (LTE) PDCP entity as taught by Futaki et al. with the system of Chai et al. in order to allow for use of both the resources of the LTE CG and the resources of the New 5G CG (Futaki et al., [0061]).
Chai et al. – Futaki et al. do not disclose a priority and a prioritized bit rate relating to a logical channel configuration are designated with a value of the priority being set to 1 and a value of the prioritized bit rate being set to infinity for the SRB.
Park et al. for example from an analogous field of endeavor (Park et al., [0118] the MAC entity for a UE is setup for each eNB, M-MAC for the MeNB and S-MAC SeNB, because the scheduling nodes are located in different nodes and two nodes are linked with non-ideal backhaul) discloses a priority and a prioritized bit rate relating to a logical channel configuration (Park et al., [0121] RRC controls the scheduling of uplink data by signalling for each logical channel priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the prioritized bit rate (PBR), bucketSizeDuration which sets the bucket size duration (BSD)) are designated with a value of the priority being set to 1 (Park et al., [0121] the priority having a value of 1 indicates the highest priority, and the priority having a value of 8 indicates the lowest priority, where the PBR indicates a minimum bit rate guaranteed for corresponding RB) and a value of the prioritized bit rate being set to infinity for the SRB (Park et al., [0124] If the PBR of a radio bearer is set to “infinity”, the UE shall allocate resources for all the data that is available for transmission on the radio bearer before meeting the PBR of the lower priority radio bearer(s)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a priority and a prioritized bit rate relating to a logical channel configuration are designated with a value of the priority being set to 1 and a value of the prioritized bit rate being set to infinity for the SRB as taught by Park et al. with the combined system of Chai et al. – Futaki et al. in order to enforce a prioritized bit rate (PBR) (Park et al., [0152]).

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. - Futaki et al. - Park et al., as applied to claim 1, further in view of Parkwall et al. (US 20170331577 A1). 
Regarding claims 5, 16, Chai et al. - Futaki et al. - Park et al.  do not expressly disclose the NR PDCP entity discards any one of downlink data that are is duplicately received from the master BS and/or the secondary BS via the split SRB.
Parkwall et al., for example from an analogous field of endeavor (Parkwall et al., [0405] RRC diversity can be supported by utilizing a common SRB1 and SRB2, which can be split over both RATs, similarly to the split dedicated radio bearers (DRBs) used in LTE Dual-Connectivity (DC)) discloses the NR PDCP entity discards any one of downlink data that are is duplicately received from the master BS and/or the secondary BS via the split SRB (Parkwall et al., [0406] when a common PDCP layer is used, supporting solutions for transmitting the same RRC message over both RATs becomes easy, since any duplication can be detected and removed by the PDCP layer). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the NR PDCP entity discards any one of downlink data that are is duplicately received from the master BS and/or the secondary BS via the split SRB as taught by Parkwall et al. with the combined system of Chai et al. - Futaki et al. - Park et al. in order to discard duplicated data (Parkwall et al., [0406]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416